Citation Nr: 1806703	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a tonsillectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a cognitive disorder, and posttraumatic stress disorder (PTSD) based on combat exposure and / or alleged military sexual trauma (MST).  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral hand disorder, to include as a residual of a cold weather injury.

5.  Entitlement to service connection for a bilateral lower extremity disorder, to include peripheral vascular disease as a residual of a cold weather injury.  

6.  Entitlement to service connection for a pulmonary disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a stomach disorder.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for erectile dysfunction and a prostate disorder.  


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1952 to November 1954 and from August 1955 to January 1956.  He served on the Korean peninsula during the Korean War.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2016, the Board remanded the appeal for the RO to schedule the Veteran for a Travel Board hearing.  The case has since been returned to the Board for appellate review.  

In a November 2016 statement, the Veteran withdrew his pending Travel Board hearing request.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

In 2016 and 2017, the Veteran submitted additional VA medical evidence, and the RO also secured additional VA medical evidence.  On this issue, VA statute indicates there is an automatic waiver of the necessity for the RO's review of evidence submitted with or after a Substantive Appeal received on or after February 2, 2013.  See 38 U.S.C. § 7105(e)(1) (2012).  In the present case, the Veteran's Substantive Appeal was received in April 2013, which means that the automatic waiver applies.  Moreover, in September 2015, the Veteran submitted a waiver of RO consideration for additional VA medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).  In summary, no further waiver of RO consideration of this VA medical evidence is necessary.  The Board will adjudicate the appeal.         

Finally, for purposes of clarity, subsequent to the January 2016 Board remand, the Board has recharacterized and consolidated several of the service connection issues on appeal.  In doing so, the Board has considered all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  The Board has also considered all symptoms identified in the record, when recharacterizing several of the Veteran's service connection claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This rule also applies to non-mental health conditions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (applying Clemons to a neurological disorder).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a psychiatric disorder / PTSD and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With regard to service-connected residuals of a tonsillectomy, the most probative evidence of record fails to reveal hoarseness of the throat, with inflammation of cords or mucous membranes, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.  The evidence of record establishes the Veteran has residuals of a cold weather injury to both feet and both hands as the result of his severe cold weather exposure in combat during his military service in Korea in the 1950s.  The Veteran has peripheral vascular disease to the lower extremities due to his in-service cold weather injury.  

3.  The Veteran does not have a current pulmonary / respiratory disability.

4.  The Veteran's current arthritis / degenerative disc disease / herniated disc of the low back did not manifest in service or within one year of service.  The low back disability is not related to any event or incident of his active military service from 1952 to 1956, including his confirmed in-service low back treatment and injury, and his confirmed participation in combat in Korea. 

5.  The Veteran's current arthritis / osteophytes / disc protrusion / cervical spondylosis / osteopenia of the neck did not manifest in service and is not related to any event or incident of his active military service from 1952 to 1956, including his confirmed participation in combat in Korea.  

6.  The Veteran's current stomach disorders did not manifest in service and are not related to any event or incident of his active military service from 1952 to 1956, including his confirmed participation in combat in Korea.  

7.  The Veteran's current heart disorders did not manifest in service and are not related to any event or incident of his active military service from 1952 to 1956, including his confirmed participation in combat in Korea.  

8.  The Veteran's current erectile dysfunction and a prostate disorder did not manifest in service and are not related to any event or incident of his active military service from 1952 to 1956, including his confirmed participation in combat in Korea.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable disability rating for service-connected residuals of a tonsillectomy.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.21, 4.31, 4.97, Diagnostic Code 6516 (2017).

2.  Resolving all reasonable doubt in his favor, the Veteran has residuals of a cold weather injury to both feet (peripheral vascular disease) that was incurred in active military service during combat.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), (d), 3.304(d) (2017).

3.  Resolving all reasonable doubt in his favor, the Veteran has residuals of a cold weather injury to both hands that was incurred in active military service during combat.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), (d), 3.304(d) (2017).

4.  A pulmonary / respiratory disorder was not incurred in or aggravated by active service, to include during combat.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  A low back disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  A neck disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  A stomach disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

8.  A heart disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

9.  Neither erectile dysfunction nor a prostate disorder was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Review of the claims file reveals compliance with VA's duty to notify by way of VCAA letters dated in July 2010, December 2010, April 2011, June 2012, and April 2017.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and VA examinations and opinions.  For his part, the Veteran has submitted personal statements and argument from his representative.  The Veteran did not provide medical authorization (VA Forms 21-4142) for the release of any private medical evidence, despite being prompted to do so in several of the VCAA notice letters of record.  

The RO has substantially complied with the Board's January 2016 remand directives by scheduling the Veteran for a Travel Board hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Veteran withdrew his Travel Board hearing request in a latter November 2016 statement.  

With regard to the Veteran's increased rating claim for residuals of a tonsillectomy, the Veteran was afforded a VA examination in June 2012 to determine the current manifestations and severity of his service-connected disability.  Generally, if VA has provided an examination, VA must ensure that exam is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The Board finds that June 2012 VA examination is adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination.  It fully addresses the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of a tonsillectomy disability since he was last examined in June 2012.  38 C.F.R. § 3.327(a).  In fact, VA treatment records dated from 2012 to 2017 do not reveal any worsening of the disability subsequent to the June 2012 VA examination.  Neither do any of the Veteran's lay statements.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  There is no reasonable basis in the record for any further VA examination for the increased rating claim at issue.

With regard to the Veteran's service connection issues on appeal for the low back and the neck, he Veteran was afforded a VA spine examination and opinion in March 2011 that addressed the etiology of his current low back and neck disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This VA examination and opinion was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions as to in-service incurrence and continuity of symptoms.  As such, there is no reasonable basis for any further VA examination or opinion as to these particular issues on appeal.  

With regard to the Veteran's service connection claims for a stomach disorder, erectile dysfunction / prostate disorder, a heart disorder, and a pulmonary disorder, the Veteran has not been afforded a VA examination in connection with these claims.  However, as will be discussed, his STRs are negative for any complaints, treatment, or diagnosis of a stomach disorder, erectile dysfunction, or a heart disorder.  In fact, the Veteran's STRs provide clinical evidence against the existence of any these disorders during service.  Although the Veteran's in-service combat has been acknowledged by the Board, there is still not probative assertion of any treatment or manifestation of these disorders during service.  Therefore, the Board has determined that a VA examination is unnecessary for these disorders. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

For the pulmonary disorder issue on appeal, as discussed below, VA treatment records dated from 1999 to 2016 demonstrate no probative evidence of a current pulmonary disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d) (indicating there must be competent evidence of a current disability to trigger VA's obligation to secure a medical opinion).  Therefore, the Board finds no basis for a VA examination to be obtained for this issue.  

The Veteran has alleged that certain STRs from his time in Korea may be lost or missing.  See July 2013 DRO informal hearing report.  However, a review of the claims file reveals that STRs from both periods of active duty were secured by the National Personnel Records Center (NPRC) in 1975.  But it is true the Veteran's service personnel records (SPRs) appear to have been destroyed in the fire at the NPRC in St. Louis, Missouri, in July 1973.  That is, in a May 2017 PIES response from the NPRC, the NPRC indicated these records were fire-related.  Only one SPR transfer record was secured.  Also, no Surgeon General's Office (SGO) records were available.  

When SPRs or STRs are lost or missing, the Court has held VA has a heightened obligation on to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will follow through on this obligation in the present decision.  

In any event, the Veteran did not allege or identify any specific, additional in-service treatment in his STRs for the service connections issues being denied in the present decision.  In this respect, neither morning reports nor sick reports nor inpatient / clinical STRs have been identified by the Veteran.  The Veteran has stated on several occasions that he cannot remember much of the in-service events from 60 years before.  With regard to the Veteran's missing SPRs, there is no evidence that these missing SPRs would provide any support for the service connection issues being denied.  Consequently, the fact that his SPRs and possibly some STRs are missing from the time of his active duty does not affect the outcome of the Veteran's claims.   See 38 U.S.C. § 5103A(c) (VA is only required to obtain "relevant" service records).    

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C. § 5103A (2012).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection and increased rating issues on appeal. 

With regard to the issues of entitlement to service connection for a psychiatric disorder / PTSD and service connection for hypertension, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these particular issues is not required at this time.  

II.  Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected residuals of a tonsillectomy.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran's service-connected residuals of a tonsillectomy is currently assigned a noncompensable (0 percent) rating by analogy under Diagnostic Code 6516 (chronic laryngitis)  38 C.F.R. § 4.97 (2017).  This 0 percent rating has been in effect since April 8, 2010, the date the Veteran filed his original service connection claim.    

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a disability is not listed in the rating schedule, such as the Veteran's residuals of a tonsillectomy, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  However, the Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5. Vet. App. 127, 134 (1993) (emphasis added).  Similarly, in Copeland v. McDonald, the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  In the present case, the Veteran's residuals of a tonsillectomy are unlisted in the rating schedule.

The Veteran has appealed the October 2011 rating decision that granted service connection for residuals of an in-service tonsillectomy.  He has expressed disagreement with the initial 0 percent rating assigned since April 8, 2010.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when the residuals of a tonsillectomy disability has been more severe than at others for the time period from April 8, 2010 to the present.  Id.  

Historically, STRs dated in 1953 recorded frequent treatment for chronic tonsillitis.  The Veteran had his tonsils removed in 1953.   

Under Diagnostic Code 6516 (chronic laryngitis), a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A maximum 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97 (2017).   

Upon review of the evidence, a higher initial rating above 0 percent is not warranted for the service-connected residuals of a tonsillectomy under Diagnostic Code 6516.  38 C.F.R. § 4.7.  The most probative evidence of record fails to reveal the presence of the criteria for a higher rating such as hoarseness of the throat, with inflammation of cords or mucous membranes, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97.   \

Specifically, an October 1999 VA triage note indicated the Veteran was on medication for sinusitis, and also nasal spray.  But sinusitis is not service-connected, and there was no evidence of a throat disorder at that time.  In an October 2010 informal claim for service connection, the Veteran maintained he has a chronic throat condition.  However, VA treatment records dated from 1999 to 2016 showed that the Veteran frequently denied sore throat, sputum, hoarseness, pain on swallowing, and dry mouth.  An October 2010 VA examination was negative for postoperative tonsillectomy residuals.  

At a June 2012 VA ENT / sinusitis / rhinitis examination, the Veteran reported that although the in-service episodes of chronic tonsillitis infections have stopped, he always experiences a kind of throat discomfort with phlegm.  However, upon objective examination, there was no finding of sinusitis or rhinitis.  There were no tumors, no neoplasms, no larynx or pharynx condition, no deviated nasal septum, and no chronic laryngitis.  There was no hoarseness, no inflammation of vocal cords or mucous membrane, no thickening or nodules of vocal cords, no sub mucous infiltration of vocal cords, no vocal cord polyps, no laryngectomy, no deviated septum, and neither benign nor malignant neoplasm or metastases.  There were no other pertinent findings.  No pulmonary function tests (PFTs) were done.  There was no functional impact from his service-connected tonsillectomy on his ability to work.  

The Board finds that the lay evidence of record from the Veteran is competent as to his reported complaints of throat problems with phlegm.  However, the Veteran's lay assertions regarding these particular symptoms are unsupported by all other evidence of record.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Board finds the Veteran's lay statements are not probative because they are outweighed by the inconsistent clinical reports of VA medical practitioners throughout the evidence of record from 1999 to 2016.  Stated another way, the Veteran's lay assertions are unsupported by the other clinical evidence of record.  Although the Veteran is competent to report problems with his throat, the Board finds the observation of the skilled medical professional to be more probative of the degree of impairment, and carry more weight.  

In addition, there is no probative evidence of record or allegation in support of application of any other diagnostic code for the Veteran's service-connected residuals of a tonsillectomy.  Therefore, no diagnostic code will be applied other than Diagnostic Code 6516.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board concludes the preponderance of the evidence is against an initial disability rating above 0 percent for residuals of a tonsillectomy.  38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	
Initially, for the bilateral hand, bilateral lower extremity, heart, pulmonary, stomach, certain low back and neck, disorders and erectile dysfunction / prostate disorders, these disorders of record are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, in the present case, certain arthritis-related disabilities of the low back and neck are in fact an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies for these arthritis-related disabilities.  Walker, 708 F.3d at, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Service connection for certain enumerated diseases, such as low back or neck arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a) - such as arthritis -service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2017); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

At the outset, with regard to the in-service combat presumption, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In the absence of clear and convincing evidence to the contrary, the incurrence or aggravation element of a service connection claim can be satisfied by satisfactory lay or other evidence when consistent with the circumstances, conditions, or hardships of combat service, notwithstanding the absence of an official record.  38 U.S.C. § 1154(b).  Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

With regard to combat, SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  However, the Veteran's DD Form 214 confirms that he served in Korea during the Korean War.  His DD Form 214 revealed a military occupational specialty (MOS) of light weapons infantryman.  He served in a war zone.  This is also supportive of combat.  The Veteran has also credibly described his combat experiences to VA medical personnel.  He credibly states he was exposed to enemy artillery and sniper attacks in Korea, during which he had to run for cover.  See e.g., July 2010 and January 2011 and April 2011 Veteran's statements; December 2011 NOD.  A VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status.  VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999).  Therefore, there is satisfactory evidence the Veteran engaged in combat during his military service in Korea.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  

It follows that the Veteran's lay statements are sufficient to show in-service incurrence of his disabilities during combat, provided that the incurrence of the disease or injury actually occurred in combat.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d) (emphasis added).  And although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current disability to his confirmed in-service combat experiences.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.  

	A.  Cold Weather Injuries - Bilateral Hand and Bilateral Lower Extremities

The Veteran contends he sustained peripheral vascular disease or similar disorder to the bilateral hands and feet, as residuals of a cold weather injury during service.  He has alleged "prolonged" cold weather exposure during the winter of 1953 in Korea.  In particular, at the time of the cold weather exposure, the weather was dry, but very cold in Korea.  He states he did not have enough covering to keep himself warm.  He says he was in combat at the time of the cold weather injury, hiding from incoming enemy artillery and gunfire.  He maintains he experienced frostbite to the feet, toes, hands, and fingers at the time of the injury.  He felt numbness in the toes and hands for 3-4 days.  He adds he received no medical treatment at the time of the injury, as it was a combat situation.  He asserts continuity of symptoms on an intermittent basis since service.  See December 2011 NOD; September 2011 VA cold weather injury examination.     

Chronic fungal infection of the feet, disturbances of nail growth, hyperhidrosis, joint pain, arthritis, cold sensitization, peripheral neuropathy, numbness, paresthesias, vascular insufficiency, and weakness of the hands and feet, may be signs and symptoms of residuals of a cold weather injury.  See VBA Live Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E, Topic 2, Block c. 

Each disabling condition for which the veteran seeks service connection must be considered on the basis of the places, types, and circumstances of service as shown by service records.  38 C.F.R. § 3.303(a).    

The Court has held that frostbite and cold weather injury, and particularly symptoms thereof, are capable of lay observation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Upon review of the evidence of record, the Board grants the appeal for service connection for residuals of a cold weather injury to the feet and hands. 

The threshold criterion for service connection is the existence of a current disability.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  VA treatment records dated from 1998 to 2016 with several instances of arterial Doppler testing revealed a diagnosis of peripheral vascular disease / arterial occlusive disease to the lower extremities.  See also September 2011 VA cold weather injury examination.  The Veteran takes medication daily (Gabapentin) to avoid blood coagulation.  He experiences pain and numbness and weakness and leg cramps in the lower extremities.  The September 2011 VA cold weather injury examiner diagnosed "frostbite injury to the feet and hands" based on the credible history of cold weather exposure in Korea provided by the Veteran.  The Veteran has cold intolerance and hypersensitivity in the hands and legs with pain and decreased strength.  An October 2011 VA primary care note and May 2016 VA physical medicine rehab H&P note listed cold weather residuals to the hands and feet as a current problem.  

STRs are negative for any complaint, treatment, or diagnosis of a cold weather injury to the hands or feet.  However, the Veteran is competent to relate a lay description concerning the symptoms of a cold weather injury during service.  Goss, 9 Vet. App. at 113.  Moreover, the Veteran's account of the cold weather exposure in Korea is consistent with his combat service.  As to his experiences at Korea, there is no reason to doubt his credibility.  Therefore, the Board concludes that there is satisfactory evidence of incurrence of a cold weather injury in service during combat, despite official confirmation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389, 392 (1996).  Also, the Board finds the history of a cold weather injury in Korea in 1953 is consistent with the places, types, and circumstances of his service in Korea, and there is no evidence to rebut his assertions.  38 C.F.R. § 3.303(a).  His DD Form 214 listed his MOS as a light weapons infantryman in Korea.  This is not an MOS supportive of indoor duties.  The Veteran was clearly outdoors in Korea.  The Board takes notice that the winters were harsh during the Korean War when the Veteran was present.  American soldiers were subject to harsh cold weather exposure in combat conditions during the Korean War.  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking his cold weather injury during in-service combat to a current disability.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

Post-service, there is circumstantial competent medical evidence of a nexus (link) between his current frostbite residuals to the hands and feet and credible allegations of in-service frostbite in 1953 in Korea.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The September 2011 VA cold weather injury examiner diagnosed "frostbite injury to the feet and hands" based on the credible history of cold weather exposure in Korea provided by the Veteran.  There is no medical opinion to the contrary.  VA treatment records also listed cold-weather residuals to the hands and feet as a current problem.  There is no history of any post-service frostbite injury to account for the Veteran's current symptomatology.  

Also, the Board has considered that the physical effects of cold weather exposure may be acute, with latent manifestations that develop "many" years later.  See VBA Live Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E, Topic 2, Blocks a and b.  

On a side note, the Board sees the RO already service-connected the Veteran for a separate right wrist scar due to a documented in-service accident with a broken window in 1952.  That issue is not on appeal.  The Veteran also says he hurt his left 2nd digit (index finger) during the same in-service incident.  However, an August 2013 VA scar examination / DBQ for the hands concluded that after objective examination, there was no current pathology found for the left hand or left finger.  There was no scar present over the left hand, and his left hand grip was 5/5.  Therefore, service connection is not warranted for any separate left finger / left hand disability, other than the cold-weather residual injury discussed above.    

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for residuals of a cold weather injury to the hands and peripheral vascular disease to the feet.  See 38 U.S.C. § 5107(b). 

	B.  Pulmonary Disorder

The Veteran contends that during active duty in Korea the living conditions were quite bad due to a hazardous environment and detrimental conditions.  He says that during his Korea service he experienced pulmonary / respiratory problems and difficulty breathing due to insect bites and deplorable living conditions.  He also says that all his conditions were "incidental" to combat.  See December 2011 NOD.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a pulmonary / respiratory disorder.    

With regard to a current disability for a pulmonary disorder, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a pulmonary disorder, there can be no valid claim for direct service connection.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective pulmonary symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

In the present case, as there is no probative evidence of a current disability of a pulmonary / respiratory disorder, due to disease or injury, service connection cannot be granted.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

At the time of the Veteran's in-service treatment for chronic tonsillitis, July 1953 STR X-rays of the chest and para-nasal sinuses demonstrated widening of hular densities, with exaggeration of the bronchovascular markings extending throughout both lung fields and mainly towards the bases.  There was no parenchymal infiltration.  This is the only evidence of any pulmonary disorder during service.  Otherwise, the Veteran's STRs dated from 1952 to 1956 are negative for any complaints, treatment, or diagnosis of any pulmonary / respiratory disorder of the lungs.  STRs did reveal ears, nose, and throat (ENT) treatment for chronic tonsillitis, which is already service-connected by the RO.  In fact, at a November 1954 STR transfer examination, upon objective examination, a normal lungs and chest were observed.  Chest X-rays in November 1954 were negative.  Within one year of separation from his first period of service, a February 1955 VA examination concluded the Veteran's respiratory system was normal.  VA chest X-rays dated in February 1955 showed no abnormalities in the lungs, heart, or pleura.  There was also no intra-thoracic pathology.  STRs from the Veteran's second period of service dated in 1955 and 1956 failed to mention any pulmonary disorder. 

The Veteran maintains that during service he had pulmonary / respiratory problems and difficulty breathing due to insect bites and deplorable living conditions, but this lay allegation is not supported by the above clinical STRs.  His STRs document no such reports of a pulmonary condition, yet the Veteran complained about a variety of other symptoms in his STRs from ENT and low back conditions.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  The Veteran's subjective assertions of in-service incurrence are outweighed by the more probative clinical STRs.  

The Board also acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, although it is undisputed the Veteran engaged in combat in Korea in the 1950s, the Board finds no probative evidence or specific description of how a pulmonary condition actually occurred during an instance of combat; thus, the combat presumption does not assist the Veteran with his pulmonary claim here. 

Post-service, all VA treatment records dated from 1999 to 2016 are negative any complaints, treatment, or diagnosis of any pulmonary / respiratory disorder of the lungs.  The Veteran uses nasal spray for his sinuses (an ENT problem), but this is not a pulmonary disorder of the lungs.  In fact, VA treatment records dated from 1999 to 2016 show that the Veteran frequently denied pulmonary / respiratory symptoms such as cough, shortness of breath, or sputum.  These records show that upon brief testing, the Veteran's lungs were "clear to auscultation."  A September 2013 VA primary care nursing triage note listed no history of asthma.  An April 2014 VA primary care telephone encounter note reflected that a recent VA chest X-ray found with no evidence of cardiopulmonary abnormalities.   

The Board has considered that the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Court has held that a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.  

In the present case, the Veteran filed his claim for service connection for a pulmonary disability in October 2010.  As relevant to this point, turning back almost 60 years in time, July 1953 STR X-rays of the chest showed exaggeration of the bronchovascular markings extending throughout both lung fields.  But subsequent STR and VA medical evidence of record did not reveal any pulmonary findings.  Therefore, the Board concludes that the single, earlier instance of a pulmonary finding in July 1953 STR X-rays of the chest, was not sufficiently proximate to the filing of the 2010 claim for service connection for a pulmonary condition, so as to constitute evidence of a current pulmonary disability.  

Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of a current pulmonary / respiratory disability, service connection cannot be granted in the present case for this issue.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for a pulmonary disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      C.  Low Back Disorder

The Veteran contends that he developed low back pain as the result of in-service injury in June 1954 when he fell off a tractor trailer which was starting to move.  As a result, he hit his lower back on the open tail gate, subsequently landing on the ground on his low back.  He was transferred to a military hospital and was evaluated and sent back to his company.  He also indicates that he injured his low back in another incident in Korea when enemy soldiers escaped and trampled on his low back, as well as in combat when his heavy gear he carried fell on top of him.  In this regard, he says his low back problems are "incidental" to combat.  Post-service, he also sustained a job-related injury to his low back while working as a truck driver.  The precise year of this post-service injury is unclear from the record.  He maintains that he retired from his job as a truck driver in 1988, due to low back pain.  He had a right laminectomy at L5-S1 for his low back in 1990.  He reports continuity of symptomatology for the low back pain since the time of the original June 1954 in-service injury.  See December 2011 NOD; October 2013 Veteran statement; March 2011 VA spine examination.  

Upon review of the evidence of record, the Board finds that service connection for a low back disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with multilevel arthritis, degenerative disc disease, and disc herniation of the low back and sacroiliac joints.  See September 2000 X-rays of the hips; November 2002 MRI of the lumbar spine; March 2011 VA spine examination.  In addition, a recent May 2016 VA physical medicine rehab H&P note diagnosed failed back syndrome, status post L4-L5 decompressive laminectomy revision in May 2016.  The remaining issues  is whether his arthritis / degenerative conditions of the low back manifested in service, within one year of service, or are otherwise related thereto.

Once again, the Board notes that arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here for the Veteran's low back disabilities.  Walker, 708 F.3d at 1338-39.

The Veteran's STRs reveal treatment for low back pain.  A February 1954 STR noted pain in the Veteran's back.  A June 1954 STR X-ray request noted chronic low back /  sacroiliac pain after the Veteran fell off a truck 6 months earlier.  Upon examination, the diagnosis was chronic low back strain.  A June 1954 STR revealed continuing complaints of low back pain since falling of a truck five months before in January or February of 1954.  On examination, there was no abnormality, no tenderness, and good mobility.  The impression was again chronic low back strain.   
Importantly, June 1954 STR X-rays of the low back showed no evidence of an old or recent fracture.  Vertebral alignment was normal.  Disc spaces were uniform.  Sacroiliac joints were unremarkable.   A November 1954 STR transfer examination noted an abnormal spine.  A November 1954 STR report of medical examination recorded back aches.  However, STRs dated in 1955 and 1956 from the Veteran's second period of service failed to mention any low back problems.  A February 1955 VA examination indicated there were no findings for the musculoskeletal system.  

In any event, the Veteran's STRs above do discuss an injury and treatment for a chronic low back strain.  In addition, the Board also finds that the Veteran's account of escaping enemy soldiers trampling on his back during an escape and having his heavy gear fall on top of his back during the chaos of combat are consistent with the circumstances of his combat service in Korea.  In conclusion, there is satisfactory (credible) evidence of incurrence of low back injuries in service to include during combat conditions, despite official confirmation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking his in-service low back injuries and low back strain to current arthritis of the low back.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

With regard to a chronic disease, although the Veteran's currently diagnosed arthritis / degenerative disc disease of the low spine is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), none of these chronic disorders are "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis / degenerative disc disease / herniated disc of the low back is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Post-service, there is also no probative, credible evidence of arthritis / degenerative disc disease / herniated disc of the low back within one year of separation from the Veteran's first period of military service in 1954, and second period of military service in 1956.  Thus, the Veteran is not entitled to service connection for arthritis / degenerative disc disease / herniated disc of the low back on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  The first clinical post-service evidence of documented arthritis is from 1990 when the Veteran underwent surgery (laminectomy) for this condition, many years after service.  See reported history in March 2011 VA spine examination.  

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report continuous low back pain and other symptoms, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, both during service and post-service, he has reported that he experienced continuing low back pain, worsening over time due to post-service injuries on the job.   

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the present case, the Veteran's lay assertions as to continuity of symptoms after his in-service low back injury are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons:

First, STRs dated in 1955 and 1956 from the Veteran's second period of service failed to mention any low back problems.  In a January 1956 STR, he reported a traumatic injury to the left hip, but no mention of low back problems.  Also, a February 1955 VA examination indicated there were no findings for the musculoskeletal system.  Thus, there is clinical evidence that his documented chronic low back strain during service was not continuing to bother him.  

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the lack of objective evidence of continuing low back problems in 1955 and 1956 STRs and a VA examination is persuasive evidence that he was not then experiencing continuous low back pain from the time of his discharge from service in 1956, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Second, the Veteran reported he reinjured his low back at work when he fell off a tractor trailer, more than 10 years after his separation from active duty in 1956, according to the March 2011 VA spine examiner.  This evidence indicates that the Veteran suffered an intercurrent back injury since his separation from service.  See 38 C.F.R. § 3.303(b).  

Third, the Veteran has made an inconsistent assertion regarding why he did not file an earlier low back claim until 60 years after service.  Specifically, in March 2013 and October 2013 and June 2014 statements, the Veteran maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  He says he went 60 years of his life without medical care for his low back because did not know about the VA.  However, the Board finds this repeated assertion by the Veteran is not credible, as it is contradicted by the evidence of record in the claims file.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to the medical evidence of record).  

In particular, as early as January 1955, the Veteran filed an Application for Compensation (VA Form 8-526) with the VA for service connection for penile warts.  This application advised the Veteran he could file for benefits or medical treatment from the VA - see section 16a of the application (Veteran checked a box acknowledging he had not previously applied for medical treatment from the VA).  Moreover, a February 1955 rating decision granted service connection for penile warts, with a February 1955 notice letter delivered to the Veteran's then address of record.  This notice letter explained to the Veteran that he was entitled to VA medical treatment for his service-connected penile warts disability, should such treatment be necessary. This letter was not returned as undeliverable.  

Generally, the Board is aware that in considering when a claimant filed his or her claim as part of a credibility determination, the Court has held that "[t]here is no statute of limitations on the claiming of service-connected disability benefits."  Manio v. Derwinski, 1 Vet. App. 140, 144 (1991).  "In many instances disabilities incurred in service to this country may not become disabling until years later.  The debt this nation owes to its disabled veterans lasts for a lifetime and should not be limited to those veterans who are prompt in asserting their right to compensation."  Id.   Furthermore, the Federal Circuit has held that "there is no requirement that a veteran's various claims for relief be simultaneously filed and adjudicated, either upon initial review or on appeal."  Elkins v. Gober, 229 F.3d 1369, 1375 (2000). 

However, the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds that the facts of the Manio and Elkins cases noted above are fundamentally distinct from the facts of the present case.  Thus, those cases are not controlling.  Here, the Veteran has asserted that his low back symptoms continued after his separation from service.  Although there was no legal requirement for the Veteran to file his initial service connection claim for the low back in 1955 or at a time close to separation from service in 1956, the Veteran opened the door on the credibility issue because during the course of this appeal he has repeatedly maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  This assertion is patently false, and is contradicted by the evidence of record in the claims file discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (reiterating that a witness's credibility may be impeached by a showing of interest or bias).  The evidence of record undermines his credibility with regard to his assertion of continuity of symptoms for the low back.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current arthritis / degenerative disc disease / herniated disc of the low back with his period of service in the Army.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's low back.  In fact, a March 2011 VA spine examination rendered an unfavorable nexus opinion.  The VA examiner discussed the Veteran's reported lay history of his low back pain and his initial in-service injury.  The VA examiner also discussed the Veteran's intercurrent post-service injury when he fell off a tractor trailer falling backwards and hurting his low back.  The Veteran retired from his job as truck driver in 1988, due to his low back.  Shortly thereafter, in 1990, he underwent laminectomy surgery.  After discussing the evidence of record including the Veteran's STRs, the VA examiner opined the Veteran's severe multilevel degenerative changes throughout the lumbar spine are not at least as likely as not due to military service or due to his complaints of lower back pain after his fall off of a truck during service.  

The March 2011 VA spine examiner reasoned that during service the Veteran's low back X-rays were found to be unremarkable.  He also had a VA military compensation evaluation one year after release (in 1955) from the military and he did not claim a lower back condition at that time.  The Veteran provided an account during the interview of working as a truck driver after release from his military service and of having another fall off a truck.  The VA examiner assessed "[i]t appears he did not have a sequela from his military injury since he worked as a truck driver for more than 10 years before having his second fall and he did not make a claim for his original back injury one year after release from the military service."  Rather, the Veteran made a claim for his lower back more than 50 years after release from the military and also with a history of a work-related back injury in the years after release from his military service.   

Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his low back.  This March 2011 VA spine examination report weighs heavily against the service connection claim for a low back disorder.   

With regard to lay evidence of a nexus of current arthritis / degenerative disc disease / herniated disc of the low back to the Veteran's active military service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of low back pain during and continuously after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, this allegation is unsupported by the evidence discussed above.  Additionally, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to current arthritis / degenerative disc disease / herniated disc of the low back.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record, which does not support the lay assertion of continuous low back pain after separation from the Army in 1954 and again in 1956.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the March 2011 VA spine examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for a low back disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      D.  Neck Disorder

The Veteran contends that he developed neck pain as the result of an in-service injury in June 1954 when he fell off a tractor trailer which was starting to move.  As a result, he hit his neck on the open tail gate, subsequently landing on the ground on his neck.  He was transferred to a military hospital and was evaluated and sent back to his company.  He also asserts that his disabilities on appeal are "incidental" to combat, when his heavy gear he carried fell on top of him.  However, he does not identify or describe any particular neck injury during his combat.  Post-service, he also sustained a job-related injury to his back while working as a truck driver.  It is not clear there was any injury to his neck at that time.  The precise year of this post-service injury is also unclear from the record.  He reports continuity of symptomatology for the neck pain since the time of the original June 1954 in-service injury.  See December 2011 NOD; March 2011 VA spine examination; March 2012 Veteran's statement. 

Upon review of the evidence of record, the Board finds that service connection for a neck disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with arthritis, osteophytes, disc protrusion, cervical spondylosis, and osteopenia of the neck.  See April 2005 MRI cervical spine; December 2006 VA primary care note; March 2011 VA spine examination; and January 2016 VA primary care note.  The remaining is whether his arthritis / degenerative conditions or osteopenia of the neck manifested in service, within one year of service, or are otherwise related thereto.

Once again, the Board notes that arthritis of the neck is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here for the Veteran's neck disabilities.  Walker, 708 F.3d at 1338-39.

However, the Veteran's osteopenia of the neck is not listed as an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for osteopenia of the neck.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of a musculoskeletal or orthopedic neck disorder.  STRs dated in June 1953 and July 1953 did reveal treatment for cervical lymphadenopathy / cervical adenitis (inflammation or infection of the cervical lymph node), both associated with the Veteran's chronic tonsillitis disability.  But no musculoskeletal or orthopedic neck disorder was mentioned at that time.  Also, no neck symptoms were noted when the Veteran strained his low back in June 1954 when he fell off a tractor trailer which was starting to move.  A November 1954 STR transfer examination did not mention any neck problems.  At a February 1955 VA examination, a small lymph node was palpable in the right posterior cervical area, movable, not tender.  However, nothing was noted on the musculoskeletal system for the neck.  A January 1956 STR from his second period of service revealed shoulder pain, but neck problems were not cited.  In summary, the Veteran's STRs are unremarkable for any neck injury or musculoskeletal neck disorder, to include arthritis.   

The Board also acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, although it is undisputed the Veteran engaged in combat, the Board finds no specific description or identification of a neck injury in the record incurred during combat; thus, the combat presumption does not assist the Veteran with his neck claim here.

With regard to a chronic disease, although the Veteran's currently diagnosed arthritis / osteophytes / disc protrusion / cervical spondylosis of the neck is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), none of these chronic disorders are "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis / osteophytes / disc protrusion / cervical spondylosis of the neck are of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Post-service, there is also no probative, credible evidence of arthritis / degenerative conditions of the neck within one year of discharge from the Veteran's first period of military service in 1954, and from the second period of military service in 1956.  Thus, the Veteran is not entitled to service connection for arthritis / degenerative conditions of the neck on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  The first clinical post-service evidence of documented arthritis of the neck is from an April 2005 VA MRI of the neck, many decades after service.  

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report continuous or frequent and persistent neck pain and other symptoms, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, both during service and post-service, he has reported that he experienced continuing neck pain, worsening over time.  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

In the present case, the Veteran's lay assertions as to continuity of symptoms / frequent and persistent symptoms for his neck after his in-service injury in 1954 are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons:

First, all of the Veteran's STRs dated from 1952 to 1956 failed to mention any musculoskeletal neck problems.  In a January 1956 STR, he reported shoulder pain, but no mention of neck problems.  Also, a February 1955 VA examination indicated there were no findings for the musculoskeletal system.  Thus, there is no clinical evidence during service or within one year of his first period of service that his neck was bothering him.  In fact, the first clinical evidence in the claims folder of neck problems is a March 2002 VA primary care nursing outpatient note.  This revealed headaches and neck pain, with tenderness in the posterior neck muscles, which "began last night."  The diagnosis was muscles spasms of the neck.  A similar diagnosis was rendered per a latter November 2002 VA primary care note.    

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the lack of objective evidence of continuing neck problems in STRs dated from 1952 to 1956 and a February 1955 VA examination is persuasive evidence that he was not then experiencing continuous / frequent and persistent neck pain from the time of his separation from service in 1956, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Second, as discussed above, the Veteran has made an inconsistent assertion regarding why he did not file a neck claim until 60 years after service.  Specifically, in March 2013 and October 2013 and June 2014 statements, the Veteran maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  He says he went 60 years of his life without medical care for his neck because did not know about the VA.  However, the Board finds this repeated assertion by the Veteran is not credible, as it is contradicted by the evidence of record in the claims file.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to the medical evidence of record).  

This was discussed in detail above.  The Board incorporates much of its earlier analysis of the caselaw on this issue.  Although there was no legal requirement for the Veteran to file his initial service connection claim for the neck in 1955 or at a time close to separation from service in 1956, the Veteran opened the door on the credibility issue because during the course of this appeal he has repeatedly maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  This assertion is patently false, and is contradicted by the evidence in the claims file discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (reiterating that a witness's credibility may be impeached by a showing of interest or bias).  The evidence of record undermines his credibility with regard to his assertion of continuity of symptoms for the neck.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current arthritis or osteopenia of the neck with his period of service in the Army.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's neck.  In fact, a March 2011 VA spine examination rendered an unfavorable nexus opinion for the neck.  The VA examiner discussed the Veteran's reported lay history of his neck and his initial in-service injury.  The VA examiner also discussed the Veteran's intercurrent post-service injury when he fell off a tractor trailer falling backwards, but there was no discussion of the neck in the context of this injury.  The Veteran retired from his job as truck driver in 1988, due to his low back, but there was no mention of his neck being a cause.  After discussing the evidence of record including the Veteran's STRs, the VA examiner opined the Veteran's mild degenerative changes in the cervical spine, posterior osteophytes and disc protrusion causing mild compression at C5-C6, are not at least as likely as not due to military service / or due to his complaints of lower back pain after his fall off of a truck during service.  

The March 2011 VA spine examiner reasoned that during service the Veteran's STRs did not show any neck injury at the time of his documented low back injury.  He also had a VA military compensation evaluation one year after release (in 1955) from the military and he did not claim a neck condition at that time.  The Veteran made a claim for his neck more than 50 years after release from the military.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his neck.  This evidence weighs heavily against the service connection claim for a neck disorder.   

With regard to lay evidence of a nexus of current arthritis or osteopenia of the neck to the Veteran's active military service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of neck pain during and continuously after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, this allegation is unsupported by the evidence discussed above.  Additionally, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to current arthritis or osteopenia of the neck.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record, which does not support the lay assertion of continuous neck pain after separation from the Army in 1954 and again in 1956.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the March 2011 VA spine examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for a neck disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      E.  Stomach Disorder

The Veteran contends that all the traumatic stressors he faced during service in Korea caused stomach problems.  He asserts that his stomach problems are "incidental" or "coincidental" to combat in Korea.  He also says his reflux is due to medications he takes for his other disabilities.  The Veteran alleges continuous stomach symptoms since the time of his active duty in the 1950s.  See December 2011 NOD; March 2012 Veteran's statement; October 2010 informal claim for service connection.    

Upon review of the evidence of record, the Board finds that service connection for a stomach disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, VA treatment records dated from 1999 to 2016 have diagnosed the Veteran with a variety of stomach disorders - gastroesophageal reflux disease (GERD), hiatal hernia, Barrett's esophagus, colitis, and colon polyps.  Thus, the Veteran clearly has current stomach disorders, and the remaining question is whether his stomach disorders manifested in service or are otherwise related thereto.

With regard to in-service evidence, the Veteran's STRs dated from 1952 to 1956 are negative for any complaints, treatment, or diagnosis of any stomach disorder.  At a November 1954 STR transfer examination, the Veteran's abdomen was normal.  Moreover, at a February 1955 VA examination conducted in between his two periods of service, his digestive system was normal.  There were no complaints listed for the stomach.  Thus, STR's provide strong evidence against in-service incurrence of a stomach disorder.  See 38 C.F.R. § 3.303(a). 

The Board also acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, although it is undisputed the Veteran engaged in combat, the Board finds no specific description or identification of a stomach injury or stomach pain in the record incurred during combat; thus, the combat presumption does not assist the Veteran with his stomach claim here.  

Both in-service and post-service, the Veteran has not been diagnosed with any enumerated "chronic disease" for the stomach listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.   

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing symptoms of a stomach disorder continuing after his separations from active duty in 1954 and in 1956.  The Veteran is competent to report observable stomach symptoms such as pain or reflux.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Regardless, the clinical evidence of record reveals that after both separations from active duty in 1954 and 1956, there is no record of any complaint, let alone treatment, for the stomach until 1999, several decades after service in the Army.  (An October 1999 VA triage note indicated the Veteran has heartburn and indigestion all the time, for which he takes antacids).

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of a stomach disorder for many decades after service.  This long period without stomach problems weighs against the claim. 

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the lack of objective evidence of any stomach problems in STRs dated from 1952 to 1956 and a February 1955 VA examination is persuasive evidence that he was not then experiencing frequent and persistent or ongoing stomach problems from the time of his separation from service in 1956, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

In addition, as discussed above, the Veteran has made an inconsistent assertion regarding why he did not file a stomach claim until 60 years after service.  Specifically, in March 2013 and October 2013 and June 2014 statements, the Veteran maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  He says he went 60 years of his life without medical care for his stomach because did not know about the VA.  However, the Board finds this repeated assertion by the Veteran is not credible, as it is contradicted by the evidence of record in the claims file.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to the medical evidence of record).  

This was discussed in detail above.  The Board incorporates much of its earlier analysis of the caselaw on this issue.  Although there was no legal requirement for the Veteran to file his initial service connection claim for his stomach in 1955 or at a time close to separation from service in 1956, the Veteran opened the door on the credibility issue because during the course of this appeal he has repeatedly maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  This assertion is patently false, and is contradicted by the evidence in the claims file discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (reiterating that a witness's credibility may be impeached by a showing of interest or bias).  The evidence of record undermines his credibility with regard to his assertion of frequent and persistent symptoms for the stomach.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current stomach disorders with his active military service from 1952 to 1956, including his combat service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's stomach disorders.  The Veteran has not submitted any nexus opinion of record for his stomach.    

With regard to lay evidence of a nexus of current stomach disorder to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of stomach problems during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for a stomach disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      F.  Heart Disorder

The Veteran contends that all the traumatic stressors he faced during service in Korea caused heart / cardiovascular problems.  He asserts that his heart problems are "incidental" or "coincidental" to combat in Korea.  The Veteran alleges continuous heart symptoms since the time of his active duty in the 1950s.  See October 2010 informal claim for service connection; December 2011 NOD; March 2012 Veteran's statement.

Upon review of the evidence of record, the Board finds that service connection for a heart disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with bradycardia and an abnormal aorta aneurysm.  See April 2001 VA electrocardiogram (EKG); December 2006 VA primary care note; October 2011 VA primary care note (problem list).  He is on medication for his cardiovascular problems.  Thus, the Veteran clearly has current heart disorders, and the remaining question is whether his heart disorders manifested in service or are otherwise related thereto.

With regard to in-service evidence, the Veteran's STRs dated from 1952 to 1956 are negative for any complaints, treatment, or diagnosis of any heart disorder.  At a November 1954 STR transfer examination, the Veteran's chest X-ray was negative.  His cardio-lipin serology testing was also negative.  A normal heart and vascular system was assessed.  Moreover, at a February 1955 VA examination conducted in between his two periods of service, his cardiovascular system was normal.  There were no complaints listed for the heart.  During his second period of service, a January 1956 STR noted the Veteran needed an ambulance because he fainted in the "chow line."  A history of similar episodes before was noted, but the cause was "undetermined."  There was no mention of a heart or cardiovascular disorder at that time.  Thus, STR's provide strong evidence against in-service incurrence of a heart disorder.  See 38 C.F.R. § 3.303(a). 

The Board also acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, although it is undisputed the Veteran engaged in combat, the Board finds no specific description or identification of a heart injury or heart symptoms in the record incurred during combat; thus, the combat presumption does not assist the Veteran with his heart claim here.  

Both in-service and post-service, the Veteran has not been diagnosed with any enumerated "chronic disease" for the heart listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  That is, there is no diagnosis of record for arteriosclerosis, coronary artery disease, cardiovascular-renal disease, endocarditis, myocarditis, ischemic heart disease, or organic heart disease.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing symptoms of a heart disorder continuing after his separations from active duty in 1954 and in 1956.  The Veteran is competent to report observable heart symptoms such as chest pain.   Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Regardless, the clinical evidence of record reveals that after both separations from active duty in 1954 and 1956, there is no record of any complaint, let alone treatment, for a heart disorder until 2000 / 2001, several decades after service in the Army.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of a heart disorder for many decades after service.  This long period without heart problems weighs against the claim. 

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the lack of objective evidence of any heart problems in STRs dated from 1952 to 1956 and a February 1955 VA examination is persuasive evidence that he was not then experiencing frequent and persistent or ongoing heart problems from the time of his separation from service in 1956, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

In addition, as discussed above, the Veteran has made an inconsistent assertion regarding why he did not file a heart claim until 60 years after service.  Specifically, in March 2013 and October 2013 and June 2014 statements, the Veteran maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  He says he went 60 years of his life without medical care for his heart because did not know about the VA.  However, the Board finds this repeated assertion by the Veteran is not credible, as it is contradicted by the evidence of record in the claims file.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to the medical evidence of record).  

This was discussed in detail above.  The Board incorporates much of its earlier analysis of the caselaw on this issue.  Although there was no legal requirement for the Veteran to file his initial service connection claim for his heart in 1955 or at a time close to separation from service in 1956, the Veteran opened the door on the credibility issue because during the course of this appeal he has repeatedly maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  This assertion is patently false, and is contradicted by the evidence in the claims file discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (reiterating that a witness's credibility may be impeached by a showing of interest or bias).  The evidence of record undermines his credibility with regard to his assertion of frequent and persistent symptoms for the heart.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current heart disorders with his active military service from 1952 to 1956, including his combat service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's heart disorders.  The Veteran has not submitted any nexus opinion of record for his heart.    

With regard to lay evidence of a nexus of current heart disorders to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of chest pain or other observable cardiovascular symptoms during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for a heart disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      G.  Erectile Dysfunction

The Veteran contends that all the traumatic stressors he faced during service in Korea caused erectile dysfunction.  He asserts that his erectile dysfunction is "incidental" or "coincidental" to combat in Korea.  The Veteran alleges continuous erectile dysfunction symptoms since the time of his active duty in the 1950s.  See October 2010 informal claim for service connection; December 2011 NOD; March 2012 Veteran's statement.

Upon review of the evidence of record, the Board finds that service connection for erectile dysfunction is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with erectile dysfunction and benign prostatic hypertrophy (BPH).  See December 2000 VA primary care note; December 2006 VA primary care note (active problem of elevated PSA); 
October 2010 VA examination; March 2011 VA spine examination; May 2016 VA physical medicine rehab H&P note.  He is on medication (Propecia) for his prostate problems.  Thus, the Veteran clearly has current erectile dysfunction and prostate problems, and the remaining question is whether these disorders manifested in service or are otherwise related thereto.

With regard to in-service evidence, the Veteran's STRs dated from 1952 to 1956 are negative for any complaints, treatment, or diagnosis of any erectile dysfunction or prostate problems.  At a November 1954 STR transfer examination, no erectile dysfunction or prostate disorder was assessed.  Moreover, at a February 1955 VA examination conducted in between his two periods of service, no erectile dysfunction or prostate disorder was mentioned.  Thus, STR's provide strong evidence against in-service incurrence of erectile dysfunction or a prostate disorder.  See 38 C.F.R. § 3.303(a).  STRs only document frequent treatment for gonorrhea, for which the Veteran is already service-connected by the RO - specifically for penile warts at 0 percent.

The Board also acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  However, although it is undisputed the Veteran engaged in combat, the Board finds no specific description or identification of erectile dysfunction or prostate problems in the record incurred during combat; thus, the combat presumption does not assist the Veteran with his erectile dysfunction or prostate disorder claim here.  

Both in-service and post-service, the Veteran has not been diagnosed with any enumerated "chronic disease" for his erectile dysfunction or prostate disorder listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing symptoms of erectile dysfunction or a prostate disorder continuing after his separations from active duty in 1954 and in 1956.  The Veteran is competent to report observable prostate symptoms such as erectile dysfunction.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Regardless, the clinical evidence of record reveals that after both separations from active duty in 1954 and 1956, there is no record of any complaint, let alone treatment, for erectile dysfunction or a prostate disorder until 2000, several decades after service in the Army.  See December 2000 VA primary care note (the Veteran complained of urinary hesitancy and a diagnosis of BPH was rendered).     

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of erectile dysfunction or a prostate disorder for many decades after service.  This long period without erectile dysfunction or a prostate disorder weighs against the claim. 

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the lack of objective evidence of any erectile dysfunction or a prostate disorder in STRs dated from 1952 to 1956 and a February 1955 VA examination is persuasive evidence that he was not then experiencing frequent and persistent or ongoing erectile dysfunction or a prostate disorder from the time of his separation from service in 1956, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

In addition, as discussed above, the Veteran has made an inconsistent assertion regarding why he did not file an erectile dysfunction or a prostate disorder claim until 60 years after service.  Specifically, in March 2013 and October 2013 and June 2014 statements, the Veteran maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  He says he went 60 years of his life without medical care for his erectile dysfunction because did not know about the VA.  However, the Board finds this repeated assertion by the Veteran is not credible, as it is contradicted by the evidence of record in the claims file.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to the medical evidence of record).  

This was discussed in detail above.  The Board incorporates much of its earlier analysis of the caselaw on this issue.  Although there was no legal requirement for the Veteran to file his initial service connection claim for his erectile dysfunction or a prostate disorder in 1955 or at a time close to separation from service in 1956, the Veteran opened the door on the credibility issue because during the course of this appeal he has repeatedly maintained he did not know about a VA hospital or VA compensation until moving to Puerto Rico in 1986.  This assertion is patently false, and is contradicted by the evidence in the claims file discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (reiterating that a witness's credibility may be impeached by a showing of interest or bias).  The evidence of record undermines his credibility with regard to his assertion of frequent and persistent symptoms for erectile dysfunction.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current erectile dysfunction or a prostate disorder with his active military service from 1952 to 1956, including his combat service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's erectile dysfunction and prostate disorder.  The Veteran has not submitted any favorable nexus opinion of record for his erectile dysfunction and prostate disorder.

With regard to lay evidence of a nexus of current erectile dysfunction and a prostate disorder to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of erectile dysfunction and urinary symptoms of a prostate disorder during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record discussed above.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, even with careful consideration of the benefit of the doubt rule due to missing SPRs, the preponderance of the evidence is against the Veteran's service connection claim for erectile dysfunction and a prostate disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for residuals of a tonsillectomy is denied.  

Service connection for a bilateral hand disorder, as a residual of a cold weather injury, is granted. 

Service connection for a bilateral lower extremity disorder (peripheral vascular disease), as a residual of a cold weather injury, is granted.  

Service connection for a pulmonary disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for a neck disorder is denied. 

Service connection for a stomach disorder is denied. 

Service connection for a heart disorder is denied. 

Service connection for erectile dysfunction and a prostate disorder is denied. 



REMAND

Before addressing the merits of the service connection issues on appeal for hypertension and a psychiatric disorder / PTSD based on alleged military sexual trauma (MST), the Board finds that additional development of the evidence is required.

First, for the hypertension claim, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's current hypertension is related to or began during his military service in the 1950s, to include his exposure to combat in Korea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Second, a VA medical examination and opinion are needed to adjudicate the claim for service connection for a psychiatric disorder and PTSD, based on alleged in-service military sexual trauma (MST).  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Federal Circuit and the Court have both held that, for a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a VA medical opinion may be secured to determine whether the occurrence of an in-service assault stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

The previous July 2012 VA psychiatric examiner did not consider the allegation of in-service MST for purposes of establishing a PTSD diagnosis, because the Veteran did not present an allegation of MST until 2017.  See e.g., January 2017 VA Form 21-526EZ; May 2017 RO contact note; and May 2017 statement in support of claim for service connection for PTSD secondary to personal assault (VA Form 21-0781a).  In addition, the July 2012 VA psychiatric examiner did not consider the amended 38 C.F.R. § 4.125 conforming to the DSM-5, which is applicable in the present case.  The DSM-5 applies because the RO certified the Veteran's appeal to the Board in April 2015, which is after August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (March 19, 2015).  

Accordingly, the hypertension and PTSD issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current hypertension.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including blood pressure readings.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must review and address the following: 

(A) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hypertension began during service, within one year of his first period of service, or is otherwise causally related to his active service in the Army from 1952 to 1956, to include his conceded exposure to combat in Korea from enemy artillery and snipers?  

(B) The Board is accepting (conceding as fact) that the Veteran was in combat in Korea in the 1950s, due to likely exposure to enemy artillery and sniper attacks.  The Veteran's MOS is listed as an infantryman during active duty.  He maintains that his hypertension developed during active duty or shortly thereafter as the result of the stresses of in-service combat.  

(C) During service, a November 1954 STR transfer examination revealed a blood pressure reading of 120/ illegible (systolic/diastolic).  A VA examination dated in February 1955, within one year of the Veteran's first period of active duty, revealed an elevated blood pressure reading of 160/80.  During his second period of active duty, a January 1956 STR noted an ambulance was sent for the Veteran because he fainted in the "chow line."  It was noted he had a history of similar episodes before, with the cause undetermined.  His blood pressure reading at that time was 120/60.  Post-service, the earliest evidence in the claims file of a hypertension diagnosis is a December 2000 VA primary care note.  VA treatment records dated from 2000 to 2016 document that the Veteran's hypertension is well-controlled by the medication Lisinopril.  

2.  The AOJ should also schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current PTSD or other psychiatric disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including the DSM-5 criteria for PTSD.  The Veteran must be interviewed.  The examiner must provide a clear rationale for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(A) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of military sexual trauma (MST) during service?  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  (Please note the Veteran's SPRs are missing and unavailable as they were destroyed in a 1973 fire).  

(B) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service military sexual trauma (MST), is it at least as likely as not (i.e., 50 percent or more probable) any current PTSD symptomatology is attributable to the occurrence of in-service military sexual trauma?  In making this determination, the VA examiner should discuss whether the diagnostic criteria to support a diagnosis of PTSD based on alleged in-service MST under DSM-5 have been satisfied.  

(C) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran has PTSD under the DSM-5 criteria as a result of his other reported in-service stressors from combat, relating to fear of hostile military or terrorist activity?  In this regard, the Board is accepting (conceding as fact) that the Veteran was in combat in Korea in the 1950s, due to likely exposure to enemy artillery and sniper attacks.  The Veteran's MOS is listed as an infantryman during active duty.

(D) Is it at least as likely as not (i.e., 50 percent or more probable) that any other psychiatric disorder first manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any military sexual trauma (MST) that is deemed credible by the VA examiner, or to his confirmed exposure to combat by way of enemy artillery and sniper attacks?  

(E) In rendering the above opinions, the VA examiner is advised of the following:

* STRs are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  However, a February 1955 VA examination, conducted within one year of the Veteran's first period of active duty, diagnosed "axillary hyperhidrosis" under the psychiatric system section.  

* Post-service, VA treatment records dated in 1999 to 2016 diagnosed the Veteran with depression, an adjustment disorder, anxiety, and a cognitive disorder.  The Veteran was prescribed various anti-depressants and other psychiatric medications.  A December 2010 VA psychiatry consult indicated the Veteran has adjustment disorder with depressed mood, as he was coping with back pain and leg cramps.  A July 2012 VA psychiatric examiner opined the Veteran did not have PTSD (under the previous DSM-IV criteria) as the result of an in-service stressor of prisoners escaping while trampling on his spine.  The VA examiner also opined the Veteran's depression and adjustment disorder were related to back pain and leg cramps.  

* Post-service, a May 2015 VA psychology note stated that according to PTSD checklist testing, the Veteran's symptoms were "consistent with PTSD."  VA psychiatry notes dated in September 2015 noted the Veteran's reported history of having traumatic experiences while in Korea.  Finally, in a May 2017 statement in support of claim for service connection for PTSD secondary to personal assault (VA Form 21-0781a), the Veteran stated he was sexually assaulted at Camp Polk during active duty, but he would not provide any further details.  

3.  After steps 1-2 are completed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After steps 1-3 are completed, the AOJ should consider all of the evidence of record and readjudicate the service connection issues for hypertension and for a psychiatric disorder / PTSD based on military sexual trauma (MST). If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


